UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2166


GLORIA ROBINSON JOHNSON,

                Plaintiff - Appellant,

          v.

MASONITE INTERNATIONAL CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:14-cv-02188-JMC)


Submitted:   January 29, 2016             Decided:   February 9, 2016


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria Robinson Johnson, Appellant Pro Se. Gavin Stone Appleby,
Emily D. Shoda, LITTLER MENDELSON PC, Atlanta, Georgia; Danny
Michael   Henthorne,  LITTLER  MENDELSON  PC,  Columbia,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gloria Robinson Johnson appeals the district court’s order

accepting     the   recommendation        of    the   magistrate       judge   and

entering     judgment    in     favor     of    Appellee   on    Johnson’s     age

discrimination claim.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Johnson v. Masonite Int’l Corp., No.

5:14-cv-02188-JMC (D.S.C. Sept. 17, 2015).                    We dispense with

oral   argument     because     the     facts   and   legal     contentions    are

adequately    presented    in    the     materials    before    this   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2